Citation Nr: 1032019	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral knee 
disorder, diagnosed as degenerative joint disease, to include as 
secondary to a service-connected spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to July 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2010 Board remand.  It was originally on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 2009, the Veteran participated in a Board hearing 
before the undersigned.  A transcript is of record and has been 
reviewed.  

The issues of entitlement to increased ratings for service 
connected lumbosacral strain and bilateral hearing loss and 
entitlement to service connection for neck, left shoulder and 
left hip disorders have been raised by the record (specifically, 
in a January 2010 statement by the Veteran and reports of recent 
VA examinations), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral 
knee disorder, diagnosed as degenerative joint disease, to 
include as secondary to a service-connected spine disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant of his 
intent to withdraw the appeals of his increased rating claims.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to an 
increased rating for lumbosacral strain, currently evaluated as 
20 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal of entitlement to an 
initial compensable rating for bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  

By way of background, in a March 2008 rating decision, the RO 
continued an established 20 percent disability rating for 
service-connected lumbosacral strain, determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee disorder 
and deferred the issue of entitlement to service connection for 
bilateral hearing loss.  In May 2008, the RO granted service 
connection and a noncompensable rating for bilateral hearing 
loss.  The Veteran filed a notice of disagreement as to all three 
issues in June 2008, and in October of that year, the RO issued a 
statement of the case.  In December 2008, the Veteran filed a VA 
Form 9 as to all issues.  However, in response to a July 2009 
supplemental statement of the case which readjudicated the three 
issues, the Veteran filed another VA Form 9 in July 2009.  In it, 
he stated his intent to appeal the bilateral knee issue only.  In 
a September 2009 statement, the Veteran's representative 
confirmed that the Veteran was pursuing only the bilateral knee 
issue.  Neither the Veteran nor his representative referred to 
the increased rating claims during the Board hearing.  

Accordingly, the Board finds that the Veteran has withdrawn these 
appeals, and as such, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeals, and they are 
dismissed.  


ORDER

The appeal for entitlement to an increased rating for service-
connected lumbosacral strain, currently evaluated as 20 percent 
disabling, is dismissed.  

The appeal for entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is dismissed.    





REMAND

Unfortunately, another remand is required in this case.  As noted 
in the Introduction, the case was previously remanded in January 
2010.  On remand, the agency of original jurisdiction (AOJ) was 
instructed to comply with notice requirements for the Veteran's 
secondary service connection claim; obtain outstanding VA 
treatment records, including all records from the VA medical 
center (VAMC) in Bay Pines, Florida and records from the VAMC in 
Mountain Home, Tennessee from March 2009 to the present; and to 
afford the Veteran a VA examination to determine whether his 
bilateral knee disorder is related to service or was caused or 
aggravated by a service-connected back disorder.  

A review of the Veteran's claims files since the Board's remand 
indicates that the remand instructions have not been 
substantially complied with.  In January 2010, the AOJ sent the 
Veteran a notice letter, but it did not include the criteria for 
establishing service connection on a secondary basis, as 
requested by the Board.  Further, there is no indication in the 
claims files that the AOJ made any attempt to obtain the 
Veteran's treatment records from the VAMC in Bay Pines, which the 
Board also requested.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court.  Id.  Given those pronouncements, and the fact that 
significant development sought by the Board on the issues on 
appeal has not been completed, another remand is now required.  
38 C.F.R. § 19.9 (2009).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran VCAA notice regarding 
the evidence necessary to establish service 
connection as secondary to a service-
connected disability.  

2.  Obtain all available VA treatment records 
from the Bay Pines, Florida outpatient clinic 
for inclusion in the claims file.  All 
attempts to obtain the records should be 
documented and associated with the claims 
file.  

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


